Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2022

                                     No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,,
                                         Appellants

                                               v.

                                       Tonya BARINA,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI04501
                       Honorable Cathleen M. Stryker, Judge Presiding

                                        ORDER
        On August 31, 2022, this court issued its opinion and judgment in this appeal. A motion
for rehearing was due on September 15, 2021. See TEX. R. APP. P. 49.1
        Before the due date, Appellants filed an unopposed motion for a fifteen-day extension of
time to file a motion for rehearing.
       Appellants’ motion is granted; the motion for rehearing is due on September 30, 2022.
       Entered this 20th day of September 2022.

                                                           PER CURIAM

Attested to: _____________________________
               MICHAEL A. CRUZ,
               Clerk of Court